Citation Nr: 0417145	
Decision Date: 06/28/04    Archive Date: 07/13/04	

DOCKET NO.  95-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right medial meniscectomy, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
December 1962.

This matter initially arose from an August 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The RO denied 
entitlement to an evaluation in excess of 10 percent for post 
operative scar, removal medial meniscus, right knee.

In December 1994 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In July 1997 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
action.

In November 1998 the RO continued the 10 percent evaluation 
for status post right medial meniscectomy, and granted a 
separate 10 percent evaluation for osteoarthritis of the 
right knee effective June 24, 1994, date of claim for 
increased compensation benefits for the service-connected 
disability of the right knee.

In April 1999 the Board denied entitlement to an evaluation 
in excess of 10 percent respectively for residuals of a right 
knee meniscectomy and for osteoarthritis of the right knee.

The veteran appealed the Board's April 1999 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).


In December 2000, former counsel for the veteran and the 
Secretary submitted a "Joint Motion For Remand, And For a 
Stay Further Proceedings" pending a ruling on the motion by 
the CAVC.  The joint motion for remand required the Board to 
vacate its decision and perform additional development.

An Order of the CAVC dated in January 2001 granted the joint 
motion for remand and vacated the Board's April 1999 
decision.  This case was remanded to the Board for 
readjudication, and disposition in accordance with the CAVC's 
Order.

In May 2002 the Board undertook additional development on the 
issues of entitlement to an evaluation in excess of 10 
percent respectively for residuals of a right medial 
meniscectomy and an initial evaluation in excess of 10 
percent for right knee osteoarthritis in compliance with the 
January 2001 Order, pursuant to authority then granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).

In May 2003 the Board remanded the case to the RO for further 
development and adjudicative action.

In October 2003 the RO granted entitlement to an increased 
evaluation of 20 percent for removal of medial meniscus of 
the right knee effective June 24, 1994.

The case has been returned to the Board for further appellate 
review.

As to the issue of entitlement to a separate evaluation for 
residual right knee scarring, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  Residuals of a right medial meniscectomy are productive 
of impairment compatible with severe recurrent subluxation or 
lateral instability

3.  Osteoarthritis in the right knee joint has been 
demonstrated by X-ray evidence, and has resulted in 
noncompensable limitation of motion of one major joint since 
the veteran first submitted a claim for increase on June 24, 
1994.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent 
for residuals of a right medial meniscectomy have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 
5257 (2003).

2.  The criteria for an initial evaluation in excess of 10 
percent for osteoarthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, DC 5003, 5010 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his claim in June 
1994.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The August 1994 rating decision, November 1994 statement of 
the case (SOC), March and May 1995 supplemental statements of 
the case (SSOC), and February 2002 VA letter apprised the 
veteran of the information and evidence needed to 
substantiate his claims of entitlement to increased 
evaluations for his right knee disabilities.  Furthermore, 
these documents outline the specific medical evidence that 
was considered when the determination was made.  

In particular, in a February 2002 letter, the veteran was 
informed of the enactment of the VCAA, and provided the 
opportunity to identify additional evidence in support of his 
claim.  He was advised that VA would obtain his service 
medical records, VA records, and other pertinent federal 
records.  He was also informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  

However, it was ultimately his responsibility to submit any 
private records.  He was also specifically advised of the 
requirements for establishing entitlement to increased 
evaluations.  

The veteran was informed of the division of responsibilities 
between the parties to obtain evidence and afforded 
additional time to identify evidence in support of his claim.  
He was also notified of the relevant evidence in VA's 
possession upon which a decision would be based.  As such, 
the Board finds that the correspondence satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003.  Accordingly, the Board concludes that the veteran has 
been provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  

The United States Court of Appeals for Veteran Claims' (CAVC) 
decision in Pelegrini v. Principi, 17 Vet. App 412 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In the present case, regarding the claim for entitlement to 
increased compensation benefits, an application was received 
from the veteran in 1994, before the VCAA was enacted.  
Thereafter, the claim was denied.  The veteran was initially 
provided with VCAA notice in February 2002.  

Because complete VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
new claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the veteran to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  See also, VAOPGCPREC 01-04.  
Furthermore, in the February 2002 letter, VA again provided 
him the opportunity to submit or identify any additional 
evidence he had in support of his claim.  The veteran did not 
identify additional evidence; however, the RO did obtain 
additional VA treatment records, and the veteran was afforded 
additional VA examination.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is deemed "necessary" if 
the record does not contain sufficient medical evidence for 
VA to make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  

The relevant VA treatment records are included in the file.  
Comprehensive VA medical examinations were conducted.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of his claim has been satisfied.  


Analysis

Right Medial Meniscectomy

The veteran contends that his service-connected residuals of 
a right medial meniscectomy are more severe than currently 
evaluated.  He cites pain, locking, weakness, and limitation 
of motion in support thereof.  

Disability evaluations are determined by comparing a 
veteran's current symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  See 38 C.F.R. 
§ 1155; 38 C.F.R. Part 4 (2003).  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria for the higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the level of current impairment, it is 
essential that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  However, although 
the history of the disability at issue is an important 
consideration in accurately evaluating its severity, of 
paramount importance are current clinical findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating the residuals of the veteran's service-
connected right medial meniscectomy, a number of factors must 
be considered.  First, limitation of function associated with 
the right knee joint must be evaluated.  

In evaluating impairment of the knee joint, recurrent 
subluxation or lateral instability resulting in moderate 
impairment shall be evaluated as 20 percent disabling.  To 
warrant the maximum 30 percent disability evaluation, such 
symptomatology must result in severe impairment.  See 
38 C.F.R. § 4.71a, DC 5257.  This diagnostic code most 
accurately reflects symptomatology associated with the 
disability at issue, notwithstanding that the latter is an 
unlisted condition.  See 38 C.F.R. § 4.20 (2003).  Moreover, 
in evaluating disability associated with a given joint, the 
impact of pain must be considered in evaluating the 
disability level.  See Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997).  

The facts are as follows.  The veteran originally injured his 
right knee in January 1961 while on active duty.  He 
underwent arthrotomy, and a medial meniscus was removed.  His 
postoperative course was uneventful.  

During a VA medical examination conducted in March 1963, no 
abnormalities of the right knee were noted by X-ray.  
Extension of the right knee was mildly limited, and some 
crepitus was elicited on flexion.

The veteran elaborated on the disabling manifestations of his 
right knee disability before a Hearing Officer at the RO in 
December 1994.

The veteran then underwent a VA examination of the right knee 
in June 1998.  He stated that he experienced sharp pain in 
the right knee joint at times, and that this interfered with 
ambulation.  The examiner observed that he was using a cane 
to ambulate, and that he wore a hinged brace.  He was 
flatfooted, and walked with a limp.  He could not accomplish 
heel and toe walking, and his squat was half of normal.  
Examination of the right knee reflected full extension, and 
flexion limited to 110 degrees.  Tenderness to palpation over 
the medial and lateral joint line of the right knee was 
noted.  There did not appear to be any instability in the 
ligaments.  

The veteran most recently underwent a VA orthopedic 
examination in July 2003.  He wore a knee brace to the 
examination.  He also indicated that he had begun using a 
cane for ambulation in 1995, and that he had used it 
continuously since then.  He stated that he always has pain 
in the right knee in the morning, and rated this as a 9 on a 
scale of 0 to 10.  He indicated that he cannot get around 
easily, and that he experiences flare-ups at least four times 
per month that last for at least 30 minutes.  During such 
flare-ups, he has to stop physical activity in order to rest.  
He indicated also that he is able to walk two blocks before 
having to rest the right knee.  

During physical examination there was some atrophy of the 
musculature at the right knee and the right calf was 
observed.  Extension of the right knee was limited to 12 
degrees, while flexion was limited to 120 degrees.  During 
range of motion testing, the veteran manifested pain during 
flexion through facial grimaces.  Some mild tenderness along 
the medial patellar border with palpable crepitus and 
positive McMurray testing was noted.  Although the veteran 
was able to walk without his brace and cane during the 
examination, his gait was slowed.  The examiner indicated 
that the atrophy of the right lower extremity musculature in 
all likelihood contributed to weakness and instability and 
early fatigability in the right knee.  

However, there did not appear to be any involvement of the 
nerves or soft tissue.  He also indicated that the veteran 
would be employable in an average civilian occupation, so 
long as the work was essentially sedentary in nature.  

The examiner also indicated that the veteran's subjective 
complaints of pain were supported by objective evidence of 
painful movement and limited range of motion.  

The foregoing indicates that limitation of function of the 
right knee joint as a result of the medial meniscectomy that 
the veteran underwent in service is "severe" in nature.  See 
38 C.F.R. § 4.71a, DC 5257.  As such, the maximum evaluation 
of 30 percent is warranted for the right knee disability.  

However, because the limitation of motion noted did not 
result in limitation of flexion between 10 and 20 degrees, a 
higher disability evaluation is not warranted under 38 C.F.R. 
§ 4.71a, DC 5256 (2003).  Additionally, it does not result in 
limitation of extension to 30 degrees or more.  As such, a 
higher disability evaluation is not warranted under the 
provisions of 38 C.F.R. § 4.71a, DC 5261 (2003).  Also of 
note is that there is no indication of nonunion, loose 
motion, or malunion of the tibia and fibula as a result of 
this disability.  Thus, the provisions of 38 C.F.R. § 4.71a, 
DC 5262 (2003) are not for application.  Finally, it should 
be noted that none of the remaining diagnostic codes 
associated with limitation of motion of the knee joint would 
afford the veteran a disability evaluation in excess of the 
30 percent granted by this decision.  


Osteoarthritis of the Right Knee

The provisions of 38 U.S.C.A. § 1155, 38 C.F.R. Part 4 are 
incorporated herein by reference.  In a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the veteran's 
claim is to be considered.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2003).



Additionally, arthritis, due to trauma, substantiated by 
X-ray findings shall be rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, DC 5010.  Osteoarthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application.  

As noted previously, limitation of motion of the veteran's 
right knee is as follows:  Extension of the right knee is 
limited at 12 degrees, while flexion is limited at 
120 degrees.  The veteran has not contended, nor does the 
clinical evidence of record otherwise indicate, that such 
limitation of motion warrants a compensable evaluation.  See 
38 C.F.R. § 471a, DC 5260, 5261 (2003).  

Thus, there is no reasonable basis upon which to predicate a 
grant in excess of the 10 percent rating currently assigned 
for osteoarthritis of the right knee joint secondary to the 
veteran's service-connected right medial meniscectomy.  It 
follows that in view of the denial, there is no basis for 
consideration of assignment of "staged" ratings.  See 
Fenderson, supra.

Because the veteran has failed to state a valid basis upon 
which a claim for an increased rating for osteoarthritis of 
the right knee joint might be granted, and because the record 
is void of any factual basis for such a grant, the veteran's 
appeal in this regard must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In effect, that is no legal 
authority that would allow for a disability rating in excess 
of the 10 percent currently assigned for osteoarthritis of 
the right knee joint.  

In this regard, the Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinion of the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).  

Moreover, given this, the doctrine of resolving doubt in the 
veteran's favor is not for application with regard to this 
issue.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 
2001) (the statute, 38 U.S.C.A. § 5107(b), only requires that 
the Board "consider" all the evidence and material of record; 
the benefit of the doubt provision only applies where there 
is an approximate balance of positive and negative evidence). 

Finally, it should be noted that because neither evidence nor 
contentions that would support a grant of an increased rating 
for osteoarthritis of the right knee has been submitted, the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) are not 
for application with regard to this matter.  

ORDER

Entitlement to an increased evaluation of 30 percent for 
residuals of a right medial meniscectomy is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the right knee is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In February 2002 the RO issued a VCAA notice letter to the 
veteran in connection with his claim of entitlement to an 
increased evaluation for his right knee disabilities.

The RO has not had the opportunity to evaluate the veteran's 
right knee residual scarring under the revised criteria for 
rating scars under 38 C.F.R. § 4.118, which became effective 
August 30, 2002.  In this regard, assignment of a separate 
compensable evaluation is possible.  It would be premature 
for the Board to consider this aspect of the veteran's claim 
prior to the RO's initially doing so.  Bernard v. Brown, 
4Vet. App. 384 (1993).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his right knee disability 
since July 2003.  He should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special surgical examination by an 
appropriate medical specialist for the 
purpose of ascertaining the current 
nature and extent of severity of 
residuals right knee scarring.

The claims file, copies of the previous 
and amended criteria for rating scars 
under 38 C.F.R. § 4.118 (2003), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  

The examiner is requested to address the 
previous and amended criteria for rating 
scars in the assessment of the right knee 
meniscectomy residual scarring.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should adjudicate the claim of 
entitlement to a separate evaluation for 
right medial meniscectomy scarring.  In 
so doing, the VBA AMC should document its 
consideration of the applicability of 
38 C.F.R. § 4.118, previous and amended 
criteria.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for initial increased evaluation, and may result in a 
denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



